Citation Nr: 0206065	
Decision Date: 06/10/02    Archive Date: 06/20/02

DOCKET NO.  99-07 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
chondromalacia patella, right knee.

2.  Entitlement to an initial compensable evaluation for 
chondromalacia patella, left knee.

(The issues of entitlement to service connection for chronic 
lumbar syndrome and an initial compensable evaluation for 
left ear hearing loss will be the subjects of a later 
decision.)


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty in the Army from May 1976 
to August 1976, and from June 1981 to July 1991.  The 
appellant thereafter served as a member of the Louisiana Army 
National Guard until September 1998.  He is an attorney and 
has represented himself throughout the course of the appeal.

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO) that, in part, granted service 
connection for chondromalacia patella of both knees and for 
left ear hearing loss, each evaluated as separately 
noncompensable.  That rating decision also denied service 
connection for chronic lumbar syndrome.

In a decision dated August 17, 2000, the Board, in part, 
denied the appellant's two knee increased initial rating 
claims and the lumbar service connection claim, upholding the 
RO.  The Board remanded the issue of the initial rating for 
the left ear hearing loss to the RO for additional 
development.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court).  In connection with this appeal, the appellant waived 
appeal of the 38 C.F.R. § 3.324 claim that had been dismissed 
by the Board as moot based on the RO's grant of benefits 
under that regulation.

In March 2001, the parties filed a Joint Motion for Remand 
and requested a stay of proceedings pending a ruling on the 
Joint Motion.  The basis for the Motion for Remand was that 
the Court's holding in Holliday v. Principi, 14 Vet. App. 280 
(2001), required a return of the case to the Board because 
the issue of whether the newly enacted statutory requirements 
relating to the duty to assist were satisfied in this case 
had to be addressed by the Board in the first instance.  An 
Order of the Court, dated in March 2001, granted the Joint 
Motion and vacated the Board's decision.  The issues on 
appeal were remanded pursuant to the provisions of 
38 U.S.C.A. § 7252(a).

In August 2001, the appellant submitted additional evidence 
to the Board.  He waived RO consideration of this evidence in 
October 2001 under the regulation then in effect.  See 
38 C.F.R. § 20.1304 (2001).  This regulation has since been 
amended to delete this requirement, effective February 22, 
2002.  This change apples to appeals pending on the effective 
date of the amendment.  See 67 Fed. Reg. 3099, 3015 (January 
23, 2002)

The Board is undertaking additional development on the issues 
of entitlement to service connection for chronic lumbar 
syndrome and an initial compensable evaluation for left ear 
hearing loss pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's initial knee disability rating 
issues on appeal has been obtained by the RO.

2.  The appellant's right and left knee disabilities are 
manifested by complaints of pain, pain on use, the knees 
giving out and swelling.

3.  There is objective clinical evidence of crepitation and 
pain on motion; some joint line tenderness; pain that could 
further limit functional ability during flare-ups and 
increased use; no ligamentous laxity; a slightly positive 
McMurray sign on the right; and a normal radiographic study.

4.  Based on the clinical findings, there is evidence of 
slight, but no more than slight, right knee disability.

5.  Based on the clinical findings, there is evidence of 
slight, but no more than slight, left knee disability.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation of 10 
percent each, but not more, for a right knee disability and 
for a left knee disability have been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C. § 5100 et seq. (West Supp. 
2001)); 38 C.F.R. § 3.102, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.55, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003-5024, 5256, 5257, 5258, 5259, 5260, 5261 (2000); 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997) (Precedent 
Opinion of the General Counsel of the VA).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board 
finds that the criteria for an initial schedular evaluation 
of 10 percent, but not more, for each of the appellant's knee 
disabilities have been met.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§  
4.1, 4.2, 4.10, 4.41.  The evidence of the present levels of 
disability is found in the service medical records, the 
report of the VA medical examination conducted in August 
1998, and the appellant's written statements.

The Board notes that the Court held, in Fenderson v. West, 12 
Vet. App. 119 (1999), that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

In that regard, the Board notes that the noncompensable right 
and left knee ratings at issue in this case have been in 
effect since the day service connection was first in effect.  
Therefore, the Board concludes that, for the entire time 
period in question, the RO has considered the noncompensable 
ratings for the knee disabilities in issue to be proper.  The 
issue before the Board then is taken to include whether there 
is any basis for staged ratings at any pertinent time, to 
include whether a current increase is in order.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which 
becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  

Sections 4.45 and 4.59 also contemplate inquiry into whether 
there is limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss 
due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); 
and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis, and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment.  38 C.F.R. § 4.71, 
Diagnostic Codes 5003, 5010.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).

Service connection for chondromalacia patella of the right 
knee and chondromalacia patella of the left knee was 
originally granted by the RO in a November 1998 rating 
decision.  Noncompensable evaluations were assigned the right 
and left knee disabilities under Diagnostic Code 5257, 
effective in June 1998.  These evaluations have been 
confirmed and continued to the present.

The appellant contends that an increased initial rating for 
each knee is warranted based upon his knee symptomatology.  
He has reported that he experiences recurrent subluxation, 
collapse, and functional loss due to pain in both knees.

The record reveals that the appellant was diagnosed with 
patellar femoral joint syndrome and patellar femoral pain 
syndrome while he was on active duty in the Army.  He was 
subsequently diagnosed with patellar femoral pain syndrome 
and retropatellar pain syndrome while he was in the National 
Guard.  He was placed on a permanent profile due to his 
retropatellar knee pain in October 1993.  

The appellant underwent a VA joints examination in August 
1998.  He complained of pain in the kneecap region and stated 
that activities such as running, stairs, steps or squatting 
would increase the pain.  The appellant also reported that 
normal walking was sometimes bothersome, as well as 
occasional swelling of the knees.  No giving way of the knees 
was noted.  On physical examination, his gait was noted to be 
unremarkable.  The appellant demonstrated a bilateral knee 
range of motion of zero to 140 degrees with discomfort and 
patellofemoral grinding on motion.  Crepitus and joint line 
tenderness were demonstrated.  The McMurray test was slightly 
positive on the right.  There was no ligamentous instability 
of either knee.  Strength testing of each lower extremity was 
5/5.  Radiographic examination was normal.  The diagnosis 
rendered by the examiner was bilateral chondromalacia 
patella, with a possible meniscus tear of the right knee.

The examiner further stated that, while he found no evidence 
of weakness, the appellant did have painful motion.  The 
examiner opined that pain could "further limit functional 
ability during flare-ups or with increased use."  The doctor 
was unable to express this in terms of how much "additional 
limitation of motion" would be caused by the appellant's 
pain.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The appellant's chondromalacia has been 
evaluated by the RO under Diagnostic Code 5257.  Under that 
Diagnostic Code, slight impairment of either knee, including 
recurrent subluxation or lateral instability, will be 
assigned a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment.  38 C.F.R. Part 4, Diagnostic 
Code 5257.

The Board notes that the applicable regulations contain a 
number of other provisions relating to the knee joint.  
Diagnostic Code 5256 provides that favorable ankylosis of 
either knee warrants a 30 percent evaluation.  Ankylosis is 
considered to be favorable when the knee is fixed in full 
extension, or in slight flexion at an angle between 0 degrees 
and 10 degrees.  A 40 percent evaluation requires that the 
knee be fixed in flexion at an angle between 10 degrees and 
20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  A 20 
percent evaluation may be assigned where there is evidence of 
dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  Under Diagnostic Code 5260, a loss of 
95 degrees of flexion (or flexion limited to 45 degrees) is 
rated as 10 percent disabling.  A 20 percent evaluation for 
limitation of motion of the knee is assigned where extension 
is limited to 15 degrees or flexion is limited to 30 degrees.  
Diagnostic Codes 5260 and 5261.

Normal extension of the knee is to zero degrees.  38 C.F.R. § 
4.71, Plate II.  Normal flexion is 140 degrees.  Id.  
According to these criteria, the appellant essentially has 
normal range of motion in each knee.  Therefore, Diagnostic 
Codes 5260 and 5261 are not for application because the 
appellant has not demonstrated the requisite limitation of 
flexion or extension.

There is no objective clinical evidence of dislocated 
cartilage, with frequent episodes of "locking," or effusion 
into the knee joint.  Nor is there any medical evidence of 
ankylosis.  Therefore Diagnostic Codes 5258 and 5256 are not 
for application.

While the appellant has stated that his left knee locks and 
gives way, there is no recent medical evidence of such 
symptomatology in either knee.  There was no objective 
clinical evidence of recurrent subluxation or lateral 
instability of the right knee or the left knee in either the 
service medical records, the National Guard medical records 
or on VA examination.  

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is expected 
during flare-ups or with increased use, and the degree of 
pain he has.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  In this case, chronic pain was 
reported; however, no muscle atrophy or weakness has been 
demonstrated and there is no clinical evidence of any muscle 
spasm.  Recent objective medical evidence did show findings 
of patellofemoral grinding on motion, and crepitation and 
joint line tenderness.  In addition, the appellant has made 
consistent complaints of knee pain in both knees as evidenced 
by his in-service and post-service complaints of chronic knee 
pain, his in-service assessments of retropatellar pain 
syndrome resulting in a permanent profile and the VA 
examination findings of bilateral patellofemoral grinding on 
motion, and crepitation and joint line tenderness with pain 
that could further limit his functional ability.  

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, and allowing the appellant the benefit of the 
doubt, the tenderness, patellofemoral grinding on motion, 
crepitation and chronic pain that could limit functional 
ability more nearly approximate a finding of slight 
impairment, but of no more than slight impairment, of each 
knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Hence, 
the evidence supports a disability evaluation of 10 percent 
for each knee.  The evidence of records supports no more than 
a rating of 10 percent for the left knee pathology and no 
more than a rating of 10 percent for the right knee 
pathology.

Consideration has been given to assigning a separate rating 
for other function impairment, per the Opinion of the VA 
General Counsel Number 23-97.  See 62 Fed. Reg. 63604 (1997).  
In this case, the medical evidence does not currently 
demonstrate locking, instability, subluxation, or other 
manifestation that would warrant an additional separate 10 
percent rating for either knee.  Thus, the 10 percent rating 
granted for each knee herein is based on the functional 
limitations described in the absence of instability and 
subluxation.  In the absence of such additional and separate 
disability, a separate or higher rating is not in order.  

It is again noted that these ratings are herein assigned 
based on the limitation of functional ability due to pain 
during flare-ups and increased use and the bilateral 
patellofemoral grinding on motion, and crepitation and joint 
line tenderness that have been clinically documented.  No 
subluxation or instability has been demonstrated.  X-rays 
have not confirmed the presence of arthritic changes, thus a 
separate rating under those provisions is not indicated.  
Further, such separate rating would not be warranted in this 
case where the limitation of motion during flare-up and 
increased use is already considered in the rating assigned.

Because this is an appeal from the initial rating for the 
left knee disability, the Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In this instance, the record does 
not show varying levels of disability to a degree that would 
support the assignment of a staged rating for either knee 
disability.

Lastly, the Board is aware that, in November 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Among other things, this law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  With few 
exceptions, this law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  However, in 
this case, even though the RO did not have the benefit of the 
explicit provisions of VCAA, VA's duties with respect to the 
appellant's claim have been fulfilled.

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was afforded a VA joints examination and he was 
advised and notified of the evidence necessary to establish a 
higher rating in the February 1999 Statement of the Case 
(SOC).  The Board finds that the discussions in the rating 
decision, the SOC and RO letters sent to the appellant in 
effect informed him of the information and evidence that 
would needed to substantiate his claims and complied with 
VA's notification requirements.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts with respect to the knee 
disability increased rating claims have been properly 
developed and that no useful purpose would be served by 
remanding said issues with directions to provide further 
assistance to the appellant.  There is no indication that 
additional relevant medical records exist that would indicate 
a greater degree of severity with respect to the service-
connected knee disabilities than those already of record.  
The appellant has stated that he cannot obtain records from 
his September 1997 private treatment.  Thus, the Board 
concludes that the evidence is sufficient for reaching a fair 
and well-reasoned decision with respect to the issues on 
appeal, and that the duty to assist the appellant has been 
satisfied.


ORDER

Entitlement to a schedular evaluation of 10 percent, but not 
more, for right knee chondromalacia patella is granted, 
subject to the law and regulations governing the award of 
monetary benefits.

Entitlement to a schedular evaluation of 10 percent, but not 
more, for left knee chondromalacia patella is granted, 
subject to the law and regulations governing the award of 
monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



